Citation Nr: 0820321	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as noncompensably disabling.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for ischemic dilated 
cardiomyopathy, claimed as cardiomegaly, to include as 
secondary to PTSD.

5.  Entitlement to service connection for sinusitis, to 
include as secondary to service connected tinnitus, 
labyrinthitis, and hearing loss.

6.  Entitlement to service connection for arterial 
hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969, and from August 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by 
irritability, nightmares, and sleep impairment, and results 
in mild to moderate social and occupational impairment.

2.  The veteran's hearing loss is manifested by no more than 
level III hearing loss in the right ear; his left ear is not 
service connected.

3.  The preponderance of the evidence of record indicates 
that the veteran does not have a current diagnosis of 
diabetes mellitus.

4.  The preponderance of the evidence of record shows that 
ischemic dilated cardiomyopathy manifested many years after 
service, and no evidence has been presented linking it to 
service, to include as secondary to any service connected 
disability.

5.  The veteran was not treated for sinusitis in service; the 
preponderance of the evidence of record shows that this 
disability manifested many years after service, and no 
evidence has been presented linking it to service, to include 
as secondary to any service connected disability.

6.  The veteran was not treated for arterial hypertension in 
service; the preponderance of the evidence of record shows 
that this disability manifested many years after service, and 
no evidence has been presented linking it to service, to 
include as secondary to any service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
4.130, Diagnostic Code 9411 (2007).

2.  The criteria for the assignment of an increased 
evaluation, for the veteran's service connected right ear 
hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2007).

3.  Diabetes mellitus was not incurred in service, nor is it 
secondary to any service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

4.  Ischemic dilated cardiomyopathy was not incurred in 
service, nor is it secondary to any service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

5.  Sinusitis was not incurred in service, nor is it 
secondary to any service connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2007).

6.  Arterial hypertension was not incurred in service, nor is 
it secondary to any service connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b) (1).

By letters dated December 2002 and March 2003, as well as the 
veteran's Statement of the Case dated April 2006, the agency 
of original jurisdiction (AOJ) provided the veteran the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a timing 
defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with 
numerous VA medical examinations.  Several attempts were made 
to associate the veteran's Social Security records with the 
claims file, however, the Social Security Administration 
eventually indicated that such records were unavailable.  
Consequently, the duty to notify and assist has been 
satisfied.


Entitlement to service connection for diabetes, ischemic 
dilated cardiomyopathy, sinusitis, and arterial hypertension.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include cardiovascular-renal 
disease (including hypertension) when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2001).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for diabetes 
mellitus.  In this regard, while the veteran has reported 
that he has been diagnosed with diabetes, the evidence of 
record does not show a valid objective diagnosis of diabetes.

The veteran's VA treatment records do show that he has been 
seen several times for diabetic eye screening.  Further, a 
February 2003 report of VA examination indicated that the 
veteran reported that he had been found to have diabetes 
previously.  While that examination found the veteran to have 
diabetes apparently based on his reported history, his 
fasting blood sugar was 105, and his glucose tolerance test 
was 155.  The veteran's January 2004 VA examination report 
specifically indicated that these fasting blood sugar and 
glucose tolerance tests, as well as a negative test for 
microalbumin, did not support a diagnosis of diabetes.  
Further, while the veteran has been seen several times for 
diabetic eye screening, this appears to be based on his 
reported history of diabetes, as the veteran's VA treatment 
records do not show that he has ever been treated for 
diabetes.  Thus, considering all evidence of record, the 
Board finds that the preponderance of the evidence of record 
indicates that the veteran does not have a current diagnosis 
of diabetes mellitus.  As such, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for diabetes mellitus, to include as 
secondary to any service connected disability.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for ischemic dilated 
cardiomyopathy and atrial hypertension.  In this regard, the 
evidence does not show that the veteran's current heart 
disabilities are related to service or any service connected 
disability.  Initially, the Board points out that the 
veteran's service medical records contain no evidence of 
complaints of, or treatment for, any heart condition, to 
include cardiomyopathy or hypertension.  There is no showing 
in the record of any heart diagnosis until many years after 
the veteran's separation from service, in approximately 1998.  
Further, there is no evidence of record linking the veteran's 
current heart disabilities to service, or to any service 
connected disability.  

A February 2003 VA examination report noted that the 
veteran's drug use, including cocaine, significantly 
aggravated his heart conditions, specifically hypertension.  
At that time the veteran claimed he had used cocaine and 
other drugs to self-medicate his PTSD, however, there is no 
medical evidence of record in support of that assertion.  A 
VA examination opinion from January 2004 specifically 
indicated that PTSD was not a significant risk factor for 
heart disease.  Thus, as the evidence does not show that any 
heart disability manifested in service or until approximately 
20 years after his separation from service, and as the 
preponderance of the medical evidence of record indicates 
that the veteran's heart disabilities are not related to any 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for ischemic dilated cardiomyopathy or 
atrial hypertension, to include as secondary to PTSD.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for sinusitis.  In 
this regard, the evidence does not show that the veteran's 
current sinusitis is related to service or any service 
connected disability.  The veteran was seen in service twice 
with sinus complaints, once in January 1969 with an upper 
respiratory infection, and once in February 1976, with the 
flu;  however, the veteran was never diagnosed with sinusitis 
in service, and the veteran's September 1977 report of 
separation examination does not show any sinus problems.  

The veteran was not diagnosed with sinusitis until many years 
after service.  Further, while a September 2003 VA 
examination report indicates that the veteran has a diagnosis 
of minimal maxillary antra sinusitis changes, the examiner at 
that time specifically opined that the veteran's minimal 
sinusitis changes were not related to his service connected 
tinnitus and labyrinthitis.  Therefore, with no evidence 
having been presented to indicate that the veteran was 
diagnosed with sinusitis in service, or until many years 
after service, and with the medical opinion of record 
indicating that the veteran's sinusitis was not linked to a 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this issue.


Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as noncompensably disabling.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2007).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Throughout the rating period on appeal, the veteran has been 
assigned a noncompensable rating for his right ear hearing 
loss.  He contends that a higher evaluation is warranted.  

Pursuant to VA's rating schedule, the RO evaluated the 
veteran's service-connected defective hearing under 
Diagnostic Code 6100.  The assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests. See 38 C.F.R. § 4.85 (2007).  "Pure tone 
threshold average" is the sum of the pure tone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85(d) (2007).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, designated from 
level I for essentially normal acuity, through level XI for 
profound deafness.  See 38 C.F.R. § 4.85 (2007). 

The manifestations of a nonservice-connected disability may 
not be used in evaluating a service-connected disability. 38 
C.F.R. § 4.14 (2007). Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice- 
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See 38 C.F.R. § 4.85(f) (noting that when only 
one ear is service-connected the other ear is assigned Level 
I hearing acuity to determine the appropriate evaluation 
under Diagnostic Code 6100); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VII; 38 C.F.R. § 4.86 (2007).

Taking into account all relevant evidence, the Board finds 
that the criteria for a compensable evaluation for the 
veteran's service connected hearing loss have not been met.  
In this regard, reviewing the evidence of record:

On the authorized audiological evaluation in June 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
80
LEFT
15
20
10
20
20

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The veteran was found to have right ear hearing within normal 
limits from 500Hz to 3000Hz, and severe sensorineural hearing 
loss
At 4000Hz.  Reduced speech recognition and normal middle ear 
function were noted.  The veteran's left ear was found to 
have hearing within normal limits, with slightly reduced 
speech recognition ability, and normal middle ear function.

On the authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
85
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The veteran was found to have right ear hearing within normal 
limits from 500Hz to 3000Hz, and severe sensorineural hearing 
loss at 4000Hz.  There was good speech recognition ability 
and normal middle ear function.  The veteran's left ear was 
found to have hearing within normal limits from 500Hz to 
4000Hz with excellent speech recognition ability and normal 
middle ear function.



On the authorized audiological evaluation in May 2006,  pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
85
LEFT
15
20
20
25
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The veteran was found to have right ear hearing within normal 
limits from 500Hz to 3000Hz, with a severe hearing loss at 
4000Hz.  His left ear hearing was found to be within normal 
limits.

For the findings from June 2001, evaluating these test scores 
based on Tables VI and VII found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level III and his 
left ear hearing acuity is at Level I.  This level of hearing 
acuity, as reflected on Table VII of 38 C.F.R. § 4.85, 
warrants a noncompensable evaluation.

For the findings from December 2002 and May 2006, which are 
identical, evaluating these test scores based on Tables VI 
and VII found at 38 C.F.R. § 4.85, the veteran's right ear 
hearing acuity is at Level I and his left ear hearing acuity 
is at Level I.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, warrants a noncompensable 
evaluation.

As noted above,  the assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule.  In this case, such 
mechanical application of the rating schedule shows that no 
more than a noncompensable rating would be warranted for the 
veteran's service connected hearing loss.  Thus the Board 
finds that the preponderance of the evidence of record is 
against a grant of increased rating for this claim for any 
portion of the rating period on appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

For historical purposes, it is pointed out that service 
connection was established for PTSD by the RO in a March 2001 
decision, based in part on a review of contemporaneous 
evidence establishing that the veteran suffered from the 
disorder, and based on the stressful events he was exposed to 
while serving in Vietnam (in grave registration).  A 
noncompensable evaluation was initially assigned, but the 
Board, on appeal, increased the evaluation to 30 percent in a 
June 2002 decision.  The current appeal stems from a claim 
for an increased rating filed in late 2002.  

As noted above, disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran has been assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2007).  Under rating criteria for PTSD, Diagnostic Code 
9411, a 30 percent disability rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent disability rating is warranted for evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The GAF score is only one factor to be considered in 
ascertaining the degree of impairment caused by the veteran's 
psychiatric illness.

To summarize, the veteran's statements regarding the severity 
of his service-connected disability are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria

Taking into account all relevant evidence, the Board finds 
that the criteria for an increased evaluation for the 
veteran's service connected PTSD have not been met.  As noted 
above, in order to warrant a higher evaluation, the veteran 
would have to be found to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Reviewing the evidence of record, a February 2003 report of 
VA examination for PTSD indicated that the veteran reported 
being sad, depressed, and irritable, with insomnia, inability 
to concentrate, anxiety, and nightmares.  He had been working 
for the past 18 years, but reported having problems coping 
with new changes in his job.  He reported having difficulty 
in his interpersonal family relationships, but had lived with 
his wife for 29 years, attended church every Sunday, and 
liked to go out around the island with his wife.  His social 
relationships were found to be positive and stable.  There 
were no legal or marital problems.  Upon examination, he was 
appropriately dressed with adequate hygiene.  His thought 
process was coherent and logical.  There was no looseness of 
association and no evidence of disorganized speech, 
delusions, or hallucinations.  He had no phobias, obsessions, 
or suicidal ideas.  His mood was depressed.  His affect was 
broad and appropriate.  He was oriented in person, place, and 
time.  His memory for recent and remote and immediate events 
was intact.  His judgment was good and insight was adequate.  

The veteran was diagnosed with PTSD with moderate symptoms 
and moderate impairment in social and occupational 
functioning with a GAF of 60.  It was noted that the veteran 
was able to establish adequate social relations with his 
family and other persons outside of the family circle.  He 
was able to have adequate leisure activities, and was still 
working.  He was found to be having moderate difficulty in 
his social relations and his relations at work due to PTSD 
symptoms.

Several 2004 VA psychiatric treatment records found the 
veteran to be oriented, have good memory, good judgment, and 
fair insight, well nourished and well groomed, with no ideas 
of reference, suicidal or homicidal ideation, or panic 
attacks, but with nightmares of war content, and with a GAF 
of 65.

A May 2006 report of VA psychiatric examination indicated 
that the veteran reported trouble sleeping due to nightmares, 
depressed mood with crying bouts, irritability, and being 
socially withdrawn.  He is married, lives with his wife, and 
reports his family relationships as good.  Upon examination, 
he was neatly groomed, but tense with hesitant speech and a 
constricted affect.  Mood was dysphoric.  Attention was 
intact, and he was oriented to person, place, and time.  His 
thought process was logical, goal directed, relevant, and 
coherent.  His thought content was unremarkable.  He had no 
delusions, and his judgment was good.  He was found to have 
mild sleep impairment, with no inappropriate behavior, no 
panic attacks, no obsessive/ritualistic behavior, and good 
impulse control.  There was no evidence of suicidal or 
homicidal activity.  The veteran was able to maintain 
activities of family living.  His remote, recent, and 
immediate memory were found to be intact.  The veteran was 
diagnosed with PTSD, as well as polysubstance abuse in full 
remission that was not related to PTSD.  His GAF was 65.  The 
veteran was found to have mild impairments in 
social/interpersonal relationships and recreation/leisure 
pursuits.   In support of this finding, the examiner 
indicated that although the veteran does not participate in 
significant activities, he is able to maintain a healthy 
relationship with his children and wife, has limited 
recreational pursuits, and was able to remain gainfully 
employed until 2004, when he retired due to years of service.

A June 2006 report of private psychiatric evaluation found 
the veteran to have a huge list of symptoms related to PTSD, 
including depression, difficulty sleeping, feeling sad, loss 
of energy, diminished ability to think, irritability, 
anxiety, fear of public places, hypervigilance, fear of loud 
noises, avoidance of talking about the war, frequent 
flashbacks and intrusive thoughts.  The veteran was diagnosed 
with major depression, moderate to severe, PTSD, moderate to 
severe, late onset, social phobia, and generalized anxiety 
disorder.  The veteran was found to have a GAF of 40-45.  The 
Board recognizes this opinion, however, as the GAF and 
reported symptoms relate to both the veteran's service 
connected PTSD, and non service connected conditions, and do 
not separate out such symptomatology, and as the findings in 
this examination are inconsistent with the findings from 
every other examination the veteran has received, the Board 
finds this opinion to be of limited probative value.

The Board does not find this level of symptomatology 
consistent with a finding of occupational and social 
impairment with reduced reliability and productivity, such 
that a higher rating would be warranted.  In this regard, 
while the veteran does have nightmares and sleep impairment, 
as well as irritability due to his PTSD, the veteran has 
never been found to have panic attacks, flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, and 
has generally been found to have good memory and judgment.  
He has been found to be depressed, but was able to maintain 
employment for 20 years, until 2004, when he retired due to 
his length of service.  Furthermore, he has been able to 
maintain good relationships with his family, including his 
wife with whom he has lived for 29 years.  Finally, although 
the veteran was once found to have a GAF of 40-45, for the 
most part his GAF has been 65 and higher, which is indicative 
of no more than mild symptomatology.  

Considering all symptomatology and evidence of record, the 
Board finds this symptomatology therefore to be most 
consistent with a finding of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation, which 
warrants a 30 percent evaluation, the evaluation the veteran 
is currently in receipt of.  Thus, the Board finds that the 
criteria for a higher evaluation for the veteran's service 
connected PTSD have not been met.  As such, the preponderance 
of the evidence of record is against a grant of higher 
evaluation for this disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 30 
percent rating has been in effect since the effective date of 
service connection for PTSD, and at no time has it been 
medically demonstrated that this disability has warranted any 
higher rating.  Therefore, there is no basis for staged 
rating in the present case.




ORDER

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, is denied.

Entitlement to an increased rating for right ear hearing 
loss, currently evaluated as noncompensably disabling, is 
denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for ischemic dilated 
cardiomyopathy, claimed as cardiomegaly, to include as 
secondary to PTSD, is denied

Entitlement to service connection for sinusitis, to include 
as secondary to service connected tinnitus, labyrinthitis, 
and hearing loss, is denied.

Entitlement to service connection for arterial hypertension, 
to include as secondary to PTSD, is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


